         Case 1:21-cr-00296-RDM Document 20 Filed 08/11/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                    :
UNITED STATES OF AMERICA                            :
                                                    : Criminal No.: 1:21-cr-296
              v.                                    :
                                                    :
                                                    :
JEFFERY GRACE                                       :
                                                    :
                      Defendant.                    :
                                                    :



                        NOTICE OF APPEARANCE OF COUNSEL

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, hereby requests the Court to enter the appearance of Taryn

Meeks, Trial Attorney, National Security Division, United States Department of Justice, as

counsel for the United States of America, in the above-referenced case.



                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            ACTING UNITED STATES ATTORNEY


                                            By:    /s/ Taryn Meeks
                                            TARYN MEEKS
                                            IL Bar No. 6298100
                                            Trial Attorney, National Security Division
                                            U.S. Department of Justice
                                            950 Pennsylvania Ave., N.W.
                                            Washington, D.C. 20530
                                            (202) 598-0417
                                            Taryn.meeks@usdoj.gov

Dated: August 11, 2021
         Case 1:21-cr-00296-RDM Document 20 Filed 08/11/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 11, 2021, a copy of the foregoing Notice of Appearance

was sent via the Court’s ECF system to counsel for the defendants.


                                                   /s/ Taryn Meeks
                                                   Taryn Meeks
                                                   Trial Attorney, National Security Division
                                                   U.S. Department of Justice
